DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on June 23, 2022 are accepted by the Examiner.
STATUS OF CLAIMS
Claim 1 is pending in this application.
DOUBLE PATENTING
Legal Background
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,388,304.
Regarding Claim 1: The following table illustrates the correspondence between the claimed limitation of 1 of the current application and the claimed limitation of 1 of ‘304 U.S. Patent. 
17/847,973 (instant app)
11,388,304 (U.S. Patent)
Claim 1:
An information processing apparatus, comprising:
a memory configured to store a program;
a first processor configured to execute the program stored in the memory;
a second processor configured to perform a verification process for determining whether the program to be executed by the first processor is valid; and


a notification device configured to notify that the second processor configured to perform the verification process is operating.
Claim 1:
An information processing apparatus, comprising:
a memory configured to store a first program and a second program;
a first processor configured to execute the first program stored in the memory;
a second processor configured to perform a verification process for determining whether the second program is valid and for determining whether the first program is valid in a case where the second program is valid; and 
a notification device configured to issue a notification in a case where the second program is valid and to change the notification based on whether the first program is valid.

Table 1
The table above shows that independent claim 1 of this Application is not identical to the claims of U.S. Patent 11,388,304. However, the claims are not patentably distinct. The ‘304 U.S. Patent is narrower than claim 1 since it includes several additional limitations not found in claim 1 of the instant Application. 
 ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0332797 (published Dec. 30, 2010) (“Matsui”) in view of  2014/0115314 (published Apr. 24, 2014) (Huang et al. (hereinafter referred to as “Huang”).
With respect to claim 1, Matsui discloses an information processing apparatus (¶ [0019]; MFP 001 …), comprising: 
a memory configured to store a program (¶ [0022]; FIG. 1 – program which is stored in the ROM 103 in the RAM 102 …); 
a first processor (FIG. 1 – element 201 CPU; wherein CPU 201 corresponds to the claimed ‘first processor’ …) configured to execute the program stored in the memory (¶ [0022]; FIG. 1 – element 201 CPU; wherein the CPU 201 controls the MFP 001. The CPU 201 expands a program which is stored in the ROM 103 in the RAM 102 and executes it …); 
a second processor (FIG. 1 – element 203 DCP; wherein the DSP corresponds to the claimed ‘second processor …) configured to perform a verification process for determining whether the program to be executed by the first processor is valid (¶¶ [0034-0036]; wherein in step S203, the DSP 203 executes activation processing of the DSP 203 using the boot program of the DSP 203 stored in the ROM 204. In step S104, upon completion of activation processing of the CPU 201, the CPU 201 downloads the control program of the CPU 201 and the data processing program of the DSP 203 from the ROM 103 to the RAM 102. In step S204, upon completion of the activation processing of the DSP 203, the DSP 203 shifts to the interrupt waiting state. Then, in step S205, when the DSP 203 has shifted to the interrupt waiting state, the DSP 203 stops the supply of the clock to the DSP 203 using the clock control unit 310 …); and 
the second processor configured to perform the verification process (FIG. 1 – element 203 DSP; wherein the DSP 203 executes rendering processing, scanner image processing and so forth for assisting processing by the CPU 201. The CPU 201 and the DSP 203 are in a relationship that the CPU 201 is a master and the DSP 203 is a slave …). 
However, Matsui fails to explicitly disclose a notification device configured to notify that verification process is operating.
Huang, working in the same field of endeavor, recognizes this problem and teaches a notification device configured to notify that verification process is operating (¶ [0021]; FIG. 1 – wherein if the secure loader does not pass the verification procedure, the embedded controller or processor controls the electronic device to generate a warning message to inform a user. The warning message may be a specific acoustic signal output by a buzzer or a visible flashing light of a specific LED of the electronic device …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Matsui to a notification device configured to notify that verification process is operating as taught by Huang since doing so would have predictably and advantageously allows to generate a warning message to inform a user (see at least Huang, ¶ [0022]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1 rejected under at least one of 35 U.S.C. §§ 102 and/or 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Lockwood et al. (2019/0179580)
Describe a method involving receiving the instructions to execute an operation of an image forming apparatus (404). A status of an operational parameter of the apparatus indicative of the apparatus executing the operation is detected by an external sensor circuit (416). The instruction to exclude a portion of data to detect the status of the parameter is received and the notifications of the status are sent to a host computing device (402) in accordance with the received instruction. The timestamps indicative of when the apparatus executes the operation and a time frame of when the external sensor circuit excludes data are generated by the host computing device in response to receiving the notifications of the status of the parameter. An execution time of the operation is determined based on the timestamp and a performance level of the apparatus is evaluated by comparing the execution time of the operation to an expected operation execution time.
de Cesare et al. (2018/0349608)
Describe a method for facilitating secure system boot in a computer system (claimed). The method enable sending a request to a power management unit (PMU) in the computer system to allow power to be applied to certain portions such as bus, to enable communications between the auxiliary processor and other units within the system when a system management controller (SMC) firmware is running. The method enables allowing overall faster boot procedure.
Tanaka (2007/0180223)
Describe a method involving booting peripheral devices of the main CPU and establishing a path accessing a memory in the main system. A boot code of the main CPU is read from a portable memory such as memory card mounted in the computer system and moving the boot code to a memory of the main system to the establishment path so that the main CPU is permitted to execute the boot code. A user program executed by the main CPU is transferred with the boot code to the main system memory.
Kawazu (2017/0249483)
Describe an information processing apparatus such as widespread personal computer. The load on the server is suppressed, since the processing target is limited to the data of low update frequencies.

Table 2
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672